Citation Nr: 1626814	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  12-21 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to March 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that a TDIU claim may be a component of a claim for a higher rating if it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   In an April 2016 written statement, the Veteran's spouse indicated that the Veteran was unable to work.  Accordingly, the Board finds that a TDIU claim has been raised by the record, and therefore, the issue has been added to the title page. 

In a June 2016 appellate brief, the Veteran's representative mentioned several conditions that are not currently before the Board.  The Veteran and his representative are advised that if the Veteran wishes to file a claim for benefits, it must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the issuance of a statement of the case in May 2012, the Veteran submitted additional relevant evidence, including private treatment records and written statements from his spouse and a friend.  Because the Veteran's substantive appeal was received before February 2, 2013, a waiver of AOJ consideration is required prior to Board review.  See 38 U.S.C.A. § 7105(e) (West 2014); see also VA Fast Letter 14-02 (May 2, 2014).  As the Veteran has not submitted a waiver of AOJ consideration with respect to this evidence, the claim must be remanded for consideration by the AOJ in the first instance.  

Additionally, the Veteran most recently underwent a VA examination to assess the severity of his service-connected PTSD in July 2010.  Given that the most recent VA examination was conducted nearly six years ago, and there is an indication in the record that the Veteran's disability may have increased in severity since that time, the Board finds that a remand is necessary to conduct another examination.  See Green v. Derwinski, 1, Vet. App. 212, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  

The Veteran's representative indicated that the Veteran applied for Social Security Administration (SSA) benefits in 2012.  On remand, the AOJ should clarify whether the Veteran receives SSA disability benefits related to his PTSD, and if so, such records should be requested.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (holding that VA has a duty to obtain relevant SSA records when it has notice that the Veteran is receiving SSA disability benefits).  

In April 2016, the Veteran's spouse reported that the Veteran received additional psychiatric treatment at the Loma Linda VA Medical Center (VAMC).  Accordingly, relevant ongoing medical records, including all records of treatment from the Loma Linda VAMC, should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014);      see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could    be determinative of the claim).

Finally, because the claim for TDIU is inextricably intertwined with the Veteran's increased rating claim for PTSD, it must be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Further, on remand, the AOJ should provide the Veteran with the appropriate notice regarding entitlement to TDIU and ask him to complete a VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for PTSD since March 2013.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records, to include from the Linda Loma VAMC from March 2011 to the present.  All attempts to secure this evidence must be documented in the claims file.  If records are not available, the Veteran should be notified of such.

2.  Ask the Veteran to clarify whether he receives SSA disability benefits due to his PTSD, and if so, request    any relevant SSA records, including all decisions and underlying medical records.

3.  Provide the Veteran with the appropriate Veterans Claims Assistance Act notice regarding the issue of entitlement to TDIU and ask him to fully complete a     VA Form 21-8940 (Veterans Application for Increased Compensation based on Unemployability).

4.  Schedule the Veteran for a VA mental health examination to determine the current severity of  his service-connected PTSD.  The claims file must be reviewed by the examiner.  All indicated testing must     be conducted, and all pertinent symptomatology must be reported.  

5.  After undertaking the development above and any additional development deemed necessary, the claims for     a higher rating for PTSD and entitlement to TDIU should   be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case, which includes the relevant laws concerning a claim for TDIU, and be given   an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







